                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

                USA,                  )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:21-cv-00144-RJC-DSC
                                      )
                 vs.                  )
                                      )
            Keivy Chavez              )
            Jhon F Palacio
                   ,
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 15, 2021 Order.

                                               April 15, 2021




      Case 3:21-cv-00144-RJC-DSC Document 9 Filed 04/15/21 Page 1 of 1
